COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      William David Golden v. State of Texas

Appellate case number:    01-12-00735-CV

Trial court case number: 2008-33634

Trial court:              269th District Court of Harris County

       Appellant, William David Golden, has filed “Appellant’s Written Objections to Order on
July 31, 2013” and “Appellant’s Motion to Abate Appeal.” We deny appellant’s objections and
motion to abate.

        Appellant also has filed his sixth, seventh, eighth, and ninth motions for an extension of
time to file his brief. We dismiss appellant’s sixth, seventh, and eighth motions for an extension
of time as moot. We deny appellant’s ninth motion for an extension of time to file his brief.

       Unless appellant files his brief with this Court within 30 days after the date of this
order, the Court may dismiss the appeal for want of prosecution. See TEX. R. APP. P.
42.3(b).

       It is so ORDERED.

Judge’s signature: /s/ Justice Jim Sharp
                    Acting individually      Acting for the Court

Date: February 11, 2014